DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.        Claims 1, 4-11 and 14-20 are allowed over the prior art of record.

Reasons for Allowance
3.        The following is an examiner’s statement of reasons for allowance: 
           The prior art of record neither teach nor render obvious the instant application claimed invention as a whole, in particular, the prior art fails to teach “A curved surface adjustment mechanism, wherein which comprises a support, a backplate and an adjustment assembly; the support comprising two first frame portions opposite to each other, the two first frame portions arranged respectively on two sides in the lateral direction of the backplate, and both ends in the longitudinal direction of the backplate constrained by the support in the vertical direction without disconnecting from the first frame portion; the adjusting assembly comprising a sliding block and a link hinged with the sliding block, the free end of the link hinged with the long side wall of the backplate, the sliding block which can slide along the longitudinal direction of the backplate arranged on first frame portion of the support wherein a groove portion is recessly arranged on an inner wall of the first frame portion, and the adjusting assembly is contained in the groove portion, wherein the support further comprises two second 


Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571) 270-1607.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848